David A. Monroe, E-Watch
                                                                   Corporation, E-Watch, Inc.,
                                                                   and The Telesis Group, Inc.,
                                                                     each Individually and as
                                                                        Member of Power
                                                                    Surveillance Corporation, s

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 27, 2015

                                     No. 04-15-00435-CV

 AUGLLE, L.L.C., Wrap It Up, L.L.C., James A. McVey, Jr., Individually, and Valdis Karlis
                            Gravis Krumins, Individually,
                                      Appellants

                                               v.

 David A. MONROE, E-Watch Corporation, E-Watch, Inc., and The Telesis Group, Inc., each
           Individually and as Member of Power Surveillance Corporation, L.L.C.,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-07230
                          Honorable Gloria Saldana, Judge Presiding


                                        ORDER
        The court has considered appellants’ unopposed motion for extension of time to file their
brief and has determined that the motion should be GRANTED. Appellants shall file their brief
no later than September 10, 2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court